Title: Abigail Adams to William Smith, 21 April 1797
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          Quincy April 21 1797
        
        The Death of my Mother which took place this afternoon very suddenly, will prevent my Sitting out on my journey as I had

intended on twesday. we propose to burry her on Monday. I do not think I can get away untill thursday. I shall therefore omit sending Beckey untill fryday. I would wish two places engaged in the Stage as I have an other Girl to go with her, and should like to have them under the care of some person who would take charge of them. I should be glad of the portmantua if you should not want it. You will be here on Wedensday Evening if you please; unless I should be again detaind by the Death of Mary Smith which is more than probable as she has not been able to be raised from her Bed for three days—
        Inclosed is the pattern which I should have sent to cousin Betsy. I am Dear sir your affectionate
        
          Abigail Adams
        
      